           Case 1:20-cv-01220-LF Document 7 Filed 12/14/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

KARL SAFFO and RETA SAFFO,

               Plaintiffs,

v.                                                                   No. 1:20-cv-01220-LF

KURT WHYTE et al.,

               Defendants.

                      MEMORANDUM OPINION AND ORDER
                DENYING REQUEST TO SEAL AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiffs’ Response to the Order to

Show Cause, Doc. 5, filed December 10, 2020 (“Response”).

       Plaintiffs alleged that they have had numerous prowlers on their property, often breaking

into their home while they were at home and also while they were away. See Complaint at 5, Doc.

1, filed November 20, 2020. According to Plaintiffs, Defendants with the Santa Fe County

Sheriff’s Office initially responded to Plaintiffs but later ignored their emails and voicemails. See

Complaint at 5. Plaintiffs also asserted that they “began to receive SWAT calls—calls from

SFCSO dispatch saying they’d received 911 hang-up calls from us and sending officers out to our

home—almost nightly.” Complaint at 6.         Plaintiffs stated that Defendants said the calls were

coming from Plaintiffs’ landline after Plaintiffs had disconnected the landline, and they began

receiving calls on their cellphones after Plaintiffs changed their cellphone numbers “maybe 15-20

times.” Complaint at 6. Plaintiffs asserted various claims pursuant to 42 U.S.C. § 1983, against

Defendants, who are employed by Santa Fe County Sheriff’s Office, New Mexico State Police, or

New Mexico Department of Public Safety.
             Case 1:20-cv-01220-LF Document 7 Filed 12/14/20 Page 2 of 3




       The Court notified Plaintiffs that the Complaint failed to state a claim upon which relief

can be granted because it fails to state with any particularity what each Defendant did to each

Plaintiff, when each Defendant committed these alleged unspecified actions, the violation of a

specific legal right secured by federal law, and which Defendant Plaintiffs believe violated each

right. See Doc. 4, filed November 24, 2020. The Court ordered Plaintiffs to either (i) show cause

why the Complaint should not be dismissed for failure to state a claim; or (ii) file an amended

complaint.

       Plaintiffs did not show cause or file an amended complaint. Instead, Plaintiffs filed their

Response which states:

       We can send you the details (and will do so, if so needed) that will provide you
       with all the evidential information you need to make a proper decision as to whether
       or not our case is valid and/or viable, but we would not want that information to be
       made public, or posted online for the world to view (yet), as potential home buyers
       might mistakenly think the issues we’ve had with law enforcement are somehow
       related to or with our property … We will send all that information (what each and
       every person we have named in the complaint has done … if we can be assured that
       that very personal information will not be posted online or made public before we
       sell our home.

Response at 1-2 (stating Plaintiffs “have been unable to obtain an attorney” and “are working hard

to find an attorney”).

       The Court denies Plaintiffs request to seal the amended complaint.

       “Courts have long recognized a common-law right of access to judicial records,” but
       this right “is not absolute.” Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir.2007);
       see, e.g., Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 598, 98 S.Ct. 1306, 55
       L.Ed.2d 570 (1978) (“It is uncontested ... that the right to inspect and copy judicial
       records is not absolute.” (emphasis added)). We may, in our discretion, “seal
       documents if the public's right of access is outweighed by competing interests.” Helm
       v. Kansas, 656 F.3d 1277, 1292 (10th Cir.2011) (quoting United States v. Hickey,
       767 F.2d 705, 708 (10th Cir.1985)) (internal quotation marks omitted). “In exercising
       this discretion, we weigh the interests of the public, which are presumptively
       paramount, against those advanced by the parties.” Id. (quoting Crystal Grower's
       Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir.1980)) (internal quotation marks
       omitted). To overcome this presumption against sealing, the party seeking to seal

                                                2
           Case 1:20-cv-01220-LF Document 7 Filed 12/14/20 Page 3 of 3




       records “must articulate a real and substantial interest that justifies depriving the
       public of access to the records that inform our decision-making process.” Eugene S.
       v. Horizon Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1135–36 (10th Cir.2011)
       (quoting Helm, 656 F.3d at 1292) (internal quotation marks omitted).

JetAway Aviation, LLC v. Bd. Of County Comm’rs of County of Montrose, Colo., 754 F.3d 824,

826 (10th Cir. 2014). The only interest Plaintiffs set forth to justify restricting access to the

amended complaint is their interest in selling their home and their concern that a potential buyer

may mistakenly think Defendants’ alleged behavior is related to the property rather than to

Plaintiffs. The speculative concern that a potential buyer might misunderstand the allegations in

the complaint is not a real and substantial interest that justifies depriving the public of access to

Court records.

       IT IS THEREFORE ORDERED that Plaintiffs may, within 30 days of entry of this Order,

file an amended complaint. Failure to timely file an amended complaint may result in dismissal

of this case without prejudice.



                                              _________________________
                                              Laura Fashing
                                              United States Magistrate Judge




                                                 3
